Citation Nr: 0014967	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for sinusitis has 
been submitted. 

2.  Entitlement to service connection for a disability 
manifested by nosebleeds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from August 1976 to 
August 1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
sinusitis in November 1996.  The appellant was notified of 
the decision, and he did not submit a notice of disagreement 
with that rating action within one year.

2.  Since November 1996, evidence received consists of the 
veteran's contentions; duplicate service and private medical 
records; private medical records dated in 1990, 1991, 1992, 
and 1997; and VA treatment records dating from 1979 to 1985.

3.  Evidence received since November 1996 is duplicative or 
cumulative or does not relate substantially to the issue of 
entitlement to service connection for sinusitis.

4.  There is no medical evidence that the veteran has a 
current disability manifested by nose bleeds.



CONCLUSIONS OF LAW

1.  The denial of entitlement to service connection for 
sinusitis in November 1996 is final, and the appellant has 
not presented new and material evidence to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (1999).

2.  The claim of entitlement to service connection for a 
disability manifested by nosebleeds is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran entered onto active duty in August 1976.  In 
February 1977, the veteran complained of a stomach ache.  
Rhinocongestion was noted on examination.  In July 1977, the 
veteran complained of nasal and chest congestion of three 
days' duration.  He also reported having nose bleeds and a 
full feeling in the forehead.  On examination, there was no 
tenderness over the sinuses.  He was given a prescription to 
alleviate his rhinitis and returned to duty.  On a medical 
history completed by the veteran in April 1978, he denied any 
treatment for nose trouble.  The service medical record is 
negative for any additional treatment for a disability 
manifested by nosebleeds and sinusitis.  On a report of 
medical examination for separation from service in March 
1979, the veteran's sinuses are reported to be normal.  On 
the veteran's report of medical examination for separation 
from service in June 1979, it was reported that the veteran 
had "sinusitis at times."

In June 1996, the veteran submitted a claim to the VA for 
compensation benefits.  He claimed that he was suffering from 
sinusitis and had been suffering from it since 1977.  To 
support his claim, a consultation note from a Dr. N. D. 
Castellano was submitted.  In this note, the doctor wrote 
that the veteran was experiencing mechanical obstruction from 
a deviated septum with turbinate hypertrophy.  He was not 
diagnosed with sinusitis and no mention was made concerning 
nose bleeds.  

In July 1996, the veteran claimed entitlement to service 
connection for nose bleeds, which he said were aggravated by 
military service.  He reported that he was treated for nose 
bleeds at James A. Haley VA hospital in 1979.

In November 1996, the RO issued a rating decision in which 
it, inter alia, denied service connection for sinusitis.  The 
veteran was notified of this decision and of his appeal 
rights by letter dated November 8, 1996.  The veteran filed a 
notice of disagreement with other issues covered in that 
rating decision, but he did not disagree with the denial of 
service connection for sinusitis.

In February 1997, the RO received the veteran's VA treatment 
records dated from September 1979 to December 1985 from JAH 
VA medical center.  A note indicated that this was the entire 
medical record for the veteran.  From September 1979 to 
February 1980, the veteran underwent considerable work-up for 
complaints of recurrent nose bleeds.  In September 1979, the 
veteran complained of nose bleeds two times a month for 
several months.  He reported a history of nose bleeds as a 
child.  He reported no history of trauma and that he was on 
no medication at present.  On examination, the mucosa were 
boggy and turbinates were swollen, but there was no evidence 
of bleeding.  The assessment was recurrent nose bleeds.  
Blood work was ordered.  On follow-up, the assessments were 
nose bleeds and increased PTT [partial thromboplastin time].  
The following month, he reported nose bleeds every six months 
since he was a small child.  He said he never had to see a 
doctor, had not been hospitalized, and had had no serious 
illnesses.  On examination, the left turbinate was swollen.  
The assessment was nose bleeds of questionable etiology.  In 
January 1980, the veteran was seen in the hematology clinic 
for evaluation of prolonged PTT.  He reported that he had 
recurrent epistaxis, although not for at least one year.  He 
reported having had tooth extractions without problems and 
having no significant blood loss with cuts.  The assessment 
was that he could have a variant of von Willebrand's disease 
[a congenital hemorrhagic diathesis, inherited as an 
autosomal dominant trait, characterized by prolonged bleeding 
time, deficiency of coagulation Factor VIII, and often 
impairment of adhesion of platelets on glass beads, 
associated with epistaxis and increased bleeding after trauma 
or surgery.  Dorland's Illustrated Medical Dictionary 493 
(27th ed. 1988)], or a rarer deficiency of IX - XII.  
Following repeated work-ups, in February 1980 the assessment 
was made that there was no evidence of a coagulation factor 
abnormality.  Testing one more time was planned, and the note 
indicated that, if the repeat testing was within normal 
limits except for prolonged PTT, the problem would be 
attributed to abnormal PTT for questionable reason and, in 
view of no current bleeding problems, work-up would be ended.  
The final hematology note is dated in February 1980, and it 
shows that abnormalities in all clotting factors had been 
ruled out as the cause of the prolonged PTT.  The only thing 
left, according to the note, was possible factor VIII-related 
antigen.  No further complaints or treatment for recurrent 
nose bleeds is indicated.  

Service connection for a disability manifested by nose bleeds 
was denied in March 1997, and the veteran was notified of 
that denial.

In April 1997, the veteran submitted a statement in which he 
asked to reopen his claim for recurrent nose bleeds.  He 
asserted that the RO had not considered his VA treatment 
records showing that he reported a history of nose bleeds for 
two months in September 1979.  He also asserted that he had 
sinusitis that had been worsened by breathing dust and gun 
powder residue during field artillery training.  With his 
statement, he submitted a duplicate of the September 1979 VA 
treatment record, and duplicate treatment records from N. D. 
Castellano, M. D.  In addition, he submitted treatment 
records from Westshore Immediate Care dated in June and 
November 1991 and December 1992.  The Westshore treatment 
notes show that the veteran complained of sinus congestion 
and watery eyes of one weeks' duration in June 1991.  He 
reported a history of chronic sinus problems.  The diagnosis 
was sinusitis.  In November 1991, the veteran complained of 
sinusitis.  On examination of the nares, the turbinates were 
edematous, without purulent mucus discharge.  Maxillary 
sinuses were tender on palpation.  The diagnosis was 
sinusitis.  In December 1992, the veteran complained of sinus 
congestion since Saturday.  Sinusitis was diagnosed.

Also in April 1997, the veteran submitted a record dated in 
July 1990 from St. Joseph's hospital showing a complaint of 
pain in the left ear of two days' duration, with the veteran 
reporting a history of sinus problems.

In May 1997, the veteran submitted treatment records from the 
Hemorrhoid Clinic of America containing no reference to 
sinuses or nose bleeds.  In October 1997, the veteran 
submitted copies of selected entries from his service medical 
records.  

In November 1997, the RO issued a decision that declined to 
reopen the veteran's claim for entitlement to service 
connection for nose bleeds and sinusitis.  The RO determined 
that the evidence presented by the veteran was cumulative and 
not new, and therefore, not sufficient to reopen his claim.  

In December 1997, the veteran submitted private medical 
records dated from July 1990 to October 1997.  Some of these 
records were duplicates of those previously submitted.  A 
treatment record dated in October 1997 from Channel Medical 
Clinic showed a complaint of post-nasal drip and cough of one 
weeks' duration, with a little pressure through frontals.  
The diagnosis was bronchitis.  An October 1990 treatment 
record from St. Joseph's hospital shows complaints of sore 
throat and fever of two days' duration, with a diagnosis of 
pharyngitis.  

In January 1998, the veteran submitted statement saying he 
wanted to appeal the decision on the claim for sinusitis.  He 
submitted a treatment record from P. D. Inacay, M.D., dated 
in August 1997, showing that the veteran reported a history 
of sinus infection.  Examination was essentially negative.  
Sinusitis was diagnosed.



II.  Analysis

A.  Sinusitis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (1999).

The RO denied service connection for sinusitis in a rating 
decision of November 1996.  The veteran was notified of the 
denial by letter dated November 8, 1996.  Although the 
veteran disagreed with other determinations made by the RO at 
that time, he did not express disagreement with that rating.  
In April 1997, he submitted a statement relating to nose 
bleeds and sinusitis and said he wanted to reopen his claim.  
New and material evidence received prior to expiration of an 
appeal period will be considered as having been filed in 
connection with the claim pending at the beginning of the 
appeal period.  38 C.F.R. § 3.156(b) (1999).  The RO 
determined the evidence submitted was not new and material, 
which requires reference to 38 C.F.R. § 3.156(a).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in conjunction with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1999).  

During the year from November 8, 1996, to November 8, 1997, 
the following evidence was received.  VA medical records 
dating from 1979 to 1985 showed no treatment for or diagnosis 
of sinusitis.  Medical records from Dr. Castellano were 
presented.  They were duplicates of records considered in 
connection with the November 1996 rating decision.  Westshore 
Immediate Care records dated in 1991 and 1992 showed 
treatment for sinusitis, but contain no medical evidence of a 
nexus with any disease or injury in service.  Likewise, St. 
Joseph's Hospital records show history of sinusitis, but 
contain no medical evidence of a linkage to service.  Medical 
records dealing with treatment for other medical conditions 
are not material to the issue of service connection for 
sinusitis.  Duplicate service medical records are not new.  
The veteran's contentions remain the same.  The Board agrees 
with the RO that none of this evidence was both new and 
material.  It was either cumulative or redundant, or it dealt 
with conditions not in issue in this case, or it showed 
merely current treatment for sinusitis or a history of 
sinusitis, without any evidence tending to link either the 
history or the current treatment with service.

In December 1997, after the expiration of the period to 
appeal the November 1996 rating decision, the veteran filed 
more evidence.  It consisted of medical records dated from 
1990 to 1997 showing treatment for sinusitis.  The records of 
Westshore Immediate Care are duplicates of those submitted 
previously.  The October 1997 record from Channel Medical 
Clinic shows a diagnosis of bronchitis, and the October 1990 
record from St. Joseph's Hospital shows a diagnosis of 
pharyngitis.  Neither of these is material.

Accordingly, as the veteran did not submit new and material 
evidence within the appeal period, and he did not express any 
intention to appeal or notice of disagreement with the 
original denial of entitlement to service connection for 
sinusitis, it became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence is defined above. 

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (Court) 
concluded in Elkins that the Federal Circuit, in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) (West 1991) has 
been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  

The evidence received subsequent to November 1996 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

The evidence received since November 1996 has been set out 
above.  As discussed above, none of it is new and material.  
That medical evidence dealing with conditions other than 
sinusitis, while possibly new, is of no significance in 
connection with a claim for sinusitis.  To the extent that 
some of the treatment records show history of sinusitis, or 
sinus drainage, without showing a diagnosis of sinusitis or 
relating that history to disease or injury in service, they 
are not material.  To the extent that the veteran has 
presented his contentions or his service medical records, 
these are not new.  Neither are the veteran's contentions 
competent to the extent that he attempts to draw a nexus 
between his military service and sinusitis.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board finds that the evidence received 
subsequent to November 1996 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for sinusitis.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

B.  Disability Manifested by Nosebleeds

Although the RO considered this issue as part of the claim 
for sinusitis, it does stand in a slightly different posture 
than the claim for sinusitis, in that VA medical records 
showing treatment for nose bleeds were not received until 
after the claim for sinusitis had been denied in November 
1996, and the claim for nose bleeds was not adjudicated until 
March 1997.  Accordingly, the veteran's notice of 
disagreement received in January 1998 was within a year of 
the original rating decision denying service connection for a 
disability manifested by nose bleeds.  Accordingly, the Board 
considers this appeal as one from the denial of entitlement 
to service connection.

In doing so, the Board addresses this issue on a different 
basis than that taken by the RO.  Consideration has been 
given to whether the veteran is prejudiced by this action.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.)  In this case, the Board considers all 
the evidence of record, rather than just the question of 
whether new and material evidence has been presented.  The 
veteran has been advised of the appropriate laws and 
regulations regarding entitlement to service connection and 
well-grounded claims.  He has been told of his right to a 
hearing.  No prejudice to the veteran results from the 
Board's consideration of the claim as on appeal from the 
original denial.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

There is evidence that the veteran complained of nose bleeds 
during service, and there is evidence that he sought VA 
treatment for nose bleeds in 1979, shortly after his 
separation from service.  There is, however, no current 
medical evidence that the veteran suffers from a disability 
manifested by nose bleeds.  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim."  Without medical evidence of 
disability, the veteran's claim is not plausible.

The veteran has also claimed that nose bleeds he had suffered 
all his life were aggravated by service.  The veteran did not 
report a problem with nose bleeds on his entrance 
examination, and no problem was noted.  A veteran is presumed 
sound on entrance into service except as to conditions noted 
on the entrance examination, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to entrance.  38 C.F.R. § 3.304(b) (1999).  However, without 
evidence of a current disability, the question of pre-
existence and aggravation does not arise.

VA treatment records show a battery of testing and evaluation 
in 1979 and 1980 to attempt to diagnose the veteran's 
reported history of recurrent nose bleeds.  By February 1980, 
no clear etiology of the nose bleeds could be determined, and 
work up was ended because there was then no current bleeding 
problem.  Subsequent treatment records do not contain a 
diagnosis of a disability manifested by nose bleeds.  Without 
a current disability, the claim is not plausible.  

Until the veteran presents a well-grounded claim for service 
connection, VA has no duty to assist him in developing facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting 
that "implausible claims should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which . . . require adjudication"); see 
also Slater v. Brown, 9 Vet. App. 240, 243-244 (1996).  See 
also, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. App. 
477 (1999).


ORDER

1.  New and material evidence has not been submitted in 
support of this claim for service connection for sinusitis, 
the claim has not been reopened, and the appeal is denied.

2.  Entitlement to service connection for a disability 
manifested by nose bleeds is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

